REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 8/30/2022.  In relation to the patentability of the pending claims, the arguments presented on page 7 of the Remarks of the cited amendment are found to be persuasive.  
In relation to the pending section 102 rejections presented in the non-final office action mailed on 6/1/2022, the examiner agrees that Moeller and Atterbury fail to disclose or render obvious each and every feature of independent claims 2 and 20.  Specifically, in relation to independent claim 2, the prior art of record does not disclose or suggest, inter alia, the following functional limitations:
“wherein the drive mechanism is configured such that the dose dial sleeve can be rotated in a first direction relative to the exterior housing to increase a set dose, the dose dial sleeve can be rotated in a second direction relative to the exterior housing to decrease the set dose without dispensing drug, the saw teeth of the clutch member are rotationally fixed with respect to the saw teeth of the clicker when the dose dial sleeve is rotated in the first direction to increase the set dose, and the saw teeth of the clicker are rotated with respect to the saw teeth of the clutch member such that the saw teeth of the clicker ride over the saw teeth of the clutch member generating audible feedback when the dose dial sleeve is rotated in the second direction to decrease the set dose, and wherein the clicker comprises at least one clicker tooth that generates audible feedback when the dial sleeve is rotated in the first direction to increase the set dose and that does not generate audible feedback when the dial sleeve is rotated in the second direction to decrease the set dose, wherein the saw teeth of the clicker and the saw teeth of the clutch member that generate audible feedback when the dial sleeve is rotated in the second direction to decrease the set dose are distal to the at least one clicker tooth of the clicker that generates the audible feedback when the dial sleeve is rotated in the first direction to increase the set dose.”

Similarly, with respect to independent claim 20, the prior art of record does not disclose or suggest, inter alia, the following functional limitations:
“wherein the drive mechanism is configured such that the dose dial sleeve can be rotated in a first direction relative to the exterior housing to increase a set dose, the dose dial sleeve can be rotated in a second direction relative to the exterior housing to decrease the set dose without dispensing drug, the saw teeth of the clutch member are rotationally fixed with respect to the saw teeth of the clicker when the dose dial sleeve is rotated in the first direction to increase the set dose, and the saw teeth of the clicker are rotated with respect to the saw teeth of the clutch member such that the saw teeth of the clicker ride over the saw teeth of the clutch member generating audible feedback when the dose dial sleeve is rotated in the second direction to decrease the set dose, and wherein the clicker comprises at least one clicker tooth that generates audible feedback when the dial sleeve is rotated in the first direction to increase the set dose and that does not generate audible feedback when the dial sleeve is rotated in the second direction to decrease the set dose, wherein the saw teeth of the clicker and the saw teeth of the clutch member that generate audible feedback when the dial sleeve is rotated in the second direction to decrease the set dose are distal to the at least one clicker tooth of the clicker that generates the audible feedback when the dial sleeve is rotated in the first direction to increase the set dose; and a cartridge holder configured to be secured to the exterior housing of the drive mechanism, the cartridge holder being configured to receive a drug cartridge.”

Finally, with respect to the pending double patenting rejection presented in the non-final office action mailed on 6/1/2022, as required by MPEP section 804, the examiner notes that the new claims include subject matter that is considered patentably distinct from the subject matter of the claims in U.S. Patent No. 7,935,088.  Therefore, the pending double patenting rejection is hereby withdrawn.  
Based on the above comments, claims 2-21 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783